Honorable Jesse James            Opinion   No.   WW-lb98
     State Treasurer of Texas
     Austin, Texas                    Re:   Whether credit unions should
                                            report personal property
                                            subject to escheat under
                                            Article 3272a, V.C.S., or
                                            report.their dormant or
                                            inactive'hccounts under
     Dear Mr. James:                        Article 3272b, V.C.S.
          You have requested the opinion-of this office by -asking the
     following question , quoted from your letter of November 27, 1962:
               Will you please advise this department, by
          official opinion, whether credit unions, organized
          either under the laws of the State of Texas or.of
          the United States, should report personal property
          subject to escheat under Article'3272a. R.C.S., or
          report their dormant or inactive accounts under
          Article 3272b, R.C.S."
                                                                 _,
                                                                  :_ :
          Article 3272a, Vernon's Civil Statutes, requires all !'persons"
     to report personal property in their possession,which is subject to
     escheat. Section l(a) of that Article defines-"person"-and is as
     follows:
               ?(a)' The term 'person' aS' us~ed'in-thi'sArticie'‘:-
          means~any individual, corporation, business association,
          partnership, governmental or political subdivision or
          officer , public authority, estate, trust,.trustee, ..
          officer of a court, liquidator, two (2) or more persons
          having a joint or common interest?'or any other legal;
          commercial, governmental or political entity, except
          banks, savings and loan associations, banking organiza-
          tions or institutions." (Emphasis supplied.)
                                                                    :~
          If credit unions are excluded from Article 3272ai by the pro-
     vision quoted above, they would then come within the icope of
     Article 3272b, Vernon's Civil Statutes. Article 3272b, applies
     specifically to holders of personal property which are. excluded in
     Article 3212a, Section l(a), supra. These.holders are termed
     "depositories" in Article 3212b, Section l(a), which states:~



          .




.l
Honorable Jesse James, Page 2    WW-1498)


         “a. The term depository as used in this Article
    means any bank, savings and loan association, bankink
    institution or organization which receives and holds
    for others denosits of monev or its eouivalent in
    banking practice or other personal property in this
    State, or in other States for residents-last known to
    have resided in this State." (Emphasis supplied.)
     This provision uses the same generic words in defining deposi-
tories as Article 3272a. Section l(a). uses in specifyine~those
entities excepted from its application. It will-be noted that
although Article 3272b, Section l(a)? use'sadditional words in
describing depositories, these additional words are merely a clari-
fication of what the Legislature meant by the terms "banking organiza-
tions or institutions" in both Article 3272a and 3272b.
     Obviously! a credit union is not a bank, nor is it a savings
and loan association in any strict sense. The question then becomes
whether a credit union is a "banking organizati.onor institution"
within the meaning intended by the Legislature in Article 3272a, and
Article 3272b.
     Title 46, V.C.S., authorizes the formation of credit unions and
places them under the supervisionof the State Banking Board and the
Banking Commissioner. See Articles 2463, 2465, 2484, and 2484b,
V.C.S.
                                                             .~
                                                              :
     Article 2463, provides that tenor more residents of Texas may
form a credit union and,
          " . . . upon approval of the State Banking Board may.
     become a corporation upon complying with such-provisions
     of the law regulating'state banks as may be applicable to
     the transaction ot business as herein authorized to be
     aone.~ . ."
     It is therefore apparent that while a credit union is not
synonymous with either a bank or a savings and loan association, the
Legislature considers the credit union to be quite similar in nature
to these organizations and deems it desirable that credit unions
be placed under similar supervision and regulation..
     Federal credit unions are organized under the provisions of
12 U.S.C.A. 1153, and subject to the provisions of Title 12, Chapter
14, U.S.C.A. The definition of a federal credit~unionin 12 U.S.C.A.
1152, is the same as that found in Article 2461, V.C;S., defining
State credit unions. Federal credit unions are under the supervision
of the Bureau of Federal Credit Unions in the Department of Health,
Education and Welfare, and the restrictions and limitations imposed
by Chapter 14 and administered by that Bureau are very similar to the
Texas statutesapplicable to credit unions,
Honorable Jesse James, Page'3~'   (WW-1498)   '


     Article 2462, V.C.S.,'provides that "A credit'union may receive
the savings of its members in payment for shares or as deposits . . .
It may lend money to its members within the limits and subject to'
the restrictions provided by law. . q" Article 24'66,V.C.S., provides
that "The by-laws of the credit unions shall:prescribe:         6.
The conditions on which de osits may.be received and withdrawn." In
Article 2474, V.C.S., we*at        "Shares may be issued and deposits
received in the name of a minor and such shares and deposits may, in
th discretion of the directors, be withdrawn by such minor or by his
pazent or guardian. . ."         '~.-...
     A federal credit union may lenh‘mon~eyto~membek;  to the United
States of America, or other specified borrowers. It mav receive pay-
ments from.its members on shares, and may.,borrow,fromany source
amounts up to 50% of its paid-in.and unimpaired"capita1 and surplus,
These powers are provided in 12 U.S.C.A. 1757. Presumably, a federal
credit-union may borrow money by receiving deposits from members or
others.
     Obviously then, credit'unions exercise two of the most important
banking functions, i.e., the lending of money and receiving deposits.
     It.is apparent that the nature of.a federal credit.union is not
significantly different from that~of a State credit union, other than
being~organized underfederal law and subject to federal regulation,
                            :
     The Legislature did not limit the scope of Article 3272a, Section
l(a), and 3272b, Section l(a), to the .words "bank" and "savings and
loan association," but included the words "banking organizations and
institutions." One of the principal rules of statutory construction,
which we consider applicable here, is found in Texas Bank.6 Trust Co.
v. Austin, 115 Tex. 201, 280 S.W. 161, 162 (192F):,.-

         "And yet no rule of a statutory consfruction,.is
    more universally recognized than that which compels ,the
    courts to give some effect to every express declaration
    of legislative intent. The rule is clearly stated in
    M.K.&T. Ry. Co. of Texas v, Mahaffey, 105 Tex. .39,8;.150
    S.W. 881, citing Justice Harlan's Opinion for theUnited
    States Supreme Court in Montclairv. Ramsdell, 107 U.S.
152, 2 S.Ct; 395, 21 L. Ed. 431, where it.is;said:
                                                     .
            'It is the duty of the court to give effect,
         if possible to every clause and word of a
         statute, avoiding, if it may be, any construction
         which implies that the Legislature was ignorant
         of the meaning of the language it employed;'"
‘.



     Honorable Jesse James, Page 4    (WW-1498)
            \

          If the words "banking organizations and institutions" are'to
     have meaning when used in addition to the terms "bank" and "savings
     and loan association," in Articles 3272a and 32?2b, we believe that
     credit unions are within the meaning of those words, Therefore, it
     is our opinion that both federal credit unions and State credit
     unions should comply with Article 32?2b, and report their dormant
     and inactive accounts pursuant thereto.

                                 SUMMARY
                 C*edit unions, organized under the laws of the State
          of Texas or of the United States, should report their
          dormant or inactive accounts under Article 32?2b, V.C.S.,
          rather   than report personal property subject to escheat
          under Article 32?2a, V.C.S.
                                           Yours very truly,
                                           WILL WILSON
                                           Attorney General of Texas



                                                      t Pruett J
                                           Assist:%     Attorn:y &eralY

     JAP:ca
     APPROVED:

     OPINION COMMITTEE
     W. V. Geppert, Chairman
     W. 0. Shultz
     Tom Peterson
     Malcolm Quick
     Marietta Payne
     REVIEWED FOR THE ATTORNEY GENERAL
     BY: Leonard Passmore